Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
IDS
The information disclosure statement (IDS) submitted on September 30, 2019 is being considered by the Examiner. 
Drawing
The drawing filed on September 30, 2019 is accepted by the Examiner. 
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim rejection – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (U.S. PAP 2007/0212263, hereon Zhang). 
In reference to claim 1: Zhang discloses a method (see Zhang, Abstract) comprising: 
Zhang, paragraph [0008] and Fig. 1A); 
Detecting a plurality of waveforms received in response to the firing of the plurality of interrogation waveforms (see Zhang, paragraph [0043]); 
Calculating using parameter of interest of the plurality of waveforms to estimate a ring-down noise (see Zhang, paragraph [0074]); and subtracting the ring-down noise from a first waveform of the plurality of waveforms (see Zhang, paragraph [0085], such as median filtering provides a method to subtract the ring-down noise); and providing the first waveform for analysis of the formation (see Zhang, Fig. 3A for instance).
However, Zhang does not explicitly talk about “calculating a median of a set of plurality of waveforms to estimate ring-down noise; but “smoothing the initial arrival time values comprises applying a median filter; and subtracting, for each respective depth, the estimated varying interference pattern from the peak amplitude values corresponding to the respective depth to generate adjusted peak amplitude” (see claims 1, 6-7 of Zhang). Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made that the teaching of Zhang in fact within the concept claimed in the instant application as both the instant application and Zhang deals with a noise free processed signal that would show the right representation of the borehole structure and characteristic parameters. 
With regard to claim 2: Zhang further discloses that the method comprising calculating echo arrival times for each of the plurality of waveforms; and selecting the Zhang, claim 1 as described in the application)
With regard to claim 3: Zhang further discloses that the set of waveforms is selected so that the echo arrival times are evenly distributed in time across the set of waveforms (see Zhang, claims 6-7)
With regard to claim 4: Zhang further discloses that the method comprising: estimating a frequency of high frequency noise in the set of waveforms based, at least in part, on at least one of a number of waveforms in the set of waveforms, echo arrival times for the set of waveforms, and a borehole standoff; and applying a low-pass filter configured to remove signals with frequency greater than the estimated frequency (see Zhang, paragraph [0084] and claim 7). 
With regard to claims 5 and 6: Zhang further discloses a design variation of an operation performed using both an average filter applied when smoothing the initial arrival time values and a surface control system (65) coupled to the downhole tool (10) via a conveyance device (15) and configured to control one or more downhole operations based on signals received from sensors from a borehole logging system (100) in Dl (see paragraphs [0045]-[0047], claim 7, and figure 1A). The additional technical feature of claim 6 comes within the scope of the customary practice followed by a person skilled in the art. Therefore, an average echo arrival time, adjusting the firing rate of the downhole tool based on the average echo arrival time and the velocity of the downhole tool would be within the teaching of Zhang. Furthermore, having a threshold in the firing rate is a typical process in borehole exploration. 

With regard to claim 7: Zhang doesn’t explicitly disclose determining that a second transducer of the downhole tool has been activated; and based on detecting that the second transducer has been activated, recalculating the ring-down noise using waveforms detected by the second transducer; however, these concept would have been conceived from the feature of Zhang considering using a plurality of transducers to receive the signals in response to the sent acoustic pulses, wherein the signals are used to estimate the interference pattern predominantly resulting from the ring-down signal (see paragraph [0045] and claim 1). 
In reference to claims 8 and 14: see the analysis in reference to claim 1. 
With regard to claims 9 and 15: see the analysis with regard to claim 2. 
With regard to claims 10 and 16: see the analysis with regard to claim 3.
With regard to claims 11 and 17: see the analysis with regard to claim 4. 
With regard to claims 12 and 18: see the analysis with regard to claim 5. 
With regard to claims 13 and 19: see the analysis with regard to claim 6.
With regard to claim 20: see the analysis with regard to claim 7. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lynnworth (U.S. Patent No. 5,437,194) discloses ultrasonic transducer system with temporal crosstalk isolation. 
Bhargava et al
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS DESTA whose telephone number is (571)272-2214.  The examiner can normally be reached on M-F: 8:30 to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIAS DESTA/
Primary Examiner, Art Unit 2857